IN THE
                           TENTH COURT OF APPEALS



                                   No. 10-18-00131-CR

                            IN RE DAVID R. GRIFFITH


                                   Original Proceeding


                           ORDER ON REHEARING


       Appellant has filed a Motion for Rehearing.

       Having considered the motion, Appellant’s motion for rehearing is denied by the

Court. See TEX. R. APP. P. 49.3.


                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed July 11, 2018
Do not publish